Citation Nr: 1416176	
Decision Date: 04/11/14    Archive Date: 04/24/14

DOCKET NO.  10-43 375	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss. 

2.  Entitlement to service connection for tinnitus. 

3.  Entitlement to service connection for seizure disorder. 

4.  Entitlement to service connection for diabetes mellitus. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Murray, Counsel 


INTRODUCTION

The Veteran served on active duty in the United States Marine Corps from February 1979 to December 1981, with additional service in the Army National Guard and Army Reserve. 

These matters come on appeal before the Board of Veterans' Appeals (Board) from rating decisions by the Department of Veterans Affairs, Regional Office located in Louisville, Kentucky (RO).  In a September 2009 rating decision, the RO denied the Veteran's claim for entitlement to service connection for seizure disorder, and in a February 2010 rating decision, his claim entitlement to for service connection for diabetes mellitus was denied.  The RO, in a November 2011 rating decision, denied the Veteran's claims for entitlement to service connection for bilateral hearing loss and tinnitus. 

The Board has not only reviewed the Veteran's physical claims file but also the Veteran's file on the "Virtual VA" system to ensure a total review of the evidence.


FINDINGS OF FACT

1.  The competent medical evidence of record is against a finding that the Veteran has a current diagnosis of bilateral hearing loss disability for purposes of establishing service connection. 

2.  Tinnitus was not shown until decades after the Veteran's period of service, and the preponderance of the competent evidence is against a finding that the Veteran's current tinnitus is the result of a disease or injury incurred during his period of service.

3.  The Veteran was first diagnosed with generalized seizure disorder more than a decade after his separation from service, and the preponderance of the competent evidence is against a finding that it is related to his period of service to include in-service head injury or exposure to contaminated drinking water at Camp Lejeune.

4.  The Veteran's diabetes mellitus first manifested more than two decades after this separation from service active service, and the preponderance of the competent evidence is against a finding that it is otherwise related to his period of service, to include in-service exposure to contaminated drinking water at Camp Lejeune. 


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1131, 1112, 1113, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.385 (2013). 

2.  The criteria for entitlement to service connection for tinnitus have not been met.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2013).

3.  The criteria for service connection for seizure disorder have not been met. 
38 U.S.C.A. §§ 1101, 1110, 1131, 5103(a), 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2013).

4.  The criteria for service connection for diabetes mellitus have not been met. 
38 U.S.C.A. §§ 1101, 1110, 1131, 5103(a), 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist 

With respect to the Veteran's claims decided herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326. 

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21  (2004), the Court held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  

Prior to the initial adjudication of the Veteran's claims, VA sent the letters dated in November 2008, November 2009, and January 2011 that satisfied the duty to notify provisions.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio at 187.  Also, in each of those letters informed the Veteran of how VA determines the appropriate disability rating or effective date to be assigned when a claim is granted.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records and VA treatment records are in the file.  Private treatment records identified by the Veteran have been obtained, to the extent possible.  The Veteran has at no time referenced outstanding records that he wanted VA to obtain or that he felt were relevant to the claims. 

The Veteran was afforded VA epilepsy and neurological examinations in April 2009 and May 2011, with addendum medical statements obtained in August 2011, and a supplemental medical opinion obtained in August 2012.  In both VA examination reports the examiners recorded the Veteran's subjective medical history, identified the nature of the claimed disorder, and provided a medical opinion on the etiology of the diagnosed disorder.  At the time of the 2009 and 2011 VA examinations, the claims folder was unavailable for review in conjunction with preparation of that report.  However, the examiner was able to review the claims folder and provide a medical opinion in August 2011 on whether the Veteran's seizure disorder was etiologically related to his exposure to contaminated drinking water at Camp Lejeune.  In addition, in August 2012, another VA examiner reviewed the claims folder, including the service treatment records, the Veteran reported medical history, and findings from May 2011 VA examination, and provide a medical opinion on whether the Veteran's seizure disorder was etiologically related to his in-service head injury. 

The Veteran was afforded with a VA examination in May 2011 to determine the nature and etiology of his diabetes mellitus, and an addendum medical statement was obtained in August 2011 after a review of the claims folder.  In the examination report the examiners recorded the Veteran's subjective medical history, identified the nature of the claimed disorder, and provided a medical opinion on the etiology of the diagnosed disorder.  Upon receipt of the claims folder, in the August 2011 addendum to the May 2011 VA examination report, the VA examiner noted a review of the claims folder, including the service treatment records, the Veteran's reported medical history and findings from clinical evaluation, and provide a medical conclusion supported by a rational statement on the etiology of the Veteran's diabetes mellitus. 

In regards to the Veteran's bilateral hearing loss and tinnitus claims, he was afforded with VA audiology examinations in March 2011 and in April 2012.  In the examination reports the examiners recorded the Veteran's subjective medical history, identified the nature of the claimed disorder, and provided a medical opinion on the etiology of the diagnosed disorder.  These reports also contain the audiometric findings from clinical examination.  

The Board finds that the findings from the VA examination reports and the medical conclusions are adequate for adjudication purposes.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

The Veteran has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

In short, the Board has carefully considered the provisions of the VCAA, in light of the record on appeal and, for the reasons expressed above, finds that the development of the Veteran's claims has been consistent with said provisions. The Board is satisfied that any procedural errors in the originating agency's development and consideration of the issues on appeal were insignificant and nonprejudicial to the Veteran.  The Veteran has been accorded ample opportunity to present evidence and argument in support of his claims.  See 38 C.F.R. § 3.103.  He has declined an opportunity to testify at a personal hearing before a Veterans Law Judge.  Therefore, the duties to notify and assist have been met. 

Service Connection 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303.  Regulations also provide that service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury which was incurred in or aggravated by service.  Id. 

In general, to prevail on the issue of service connection, a claimant must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

In order to show a chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support a claim.  There must be competent medical evidence unless the evidence relates to a condition as to which lay observation is competent to identify its existence.  See 38 C.F.R. § 3.303(b).

Service connection may be granted on a presumptive basis for certain chronic diseases, if they are shown to be manifest to a degree of 10 percent or more within one year following the Veteran's separation from active military service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  

The determination as to whether the requirements for service connection are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  38 U.S.C.A. § 7104(a); Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a). 

If there is at least an approximate balance of positive and negative evidence regarding any issue material to the claim, the claimant shall be given the benefit of the doubt in resolving each such issue.  38 U.S.C.A. § 5107; Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); 38 C.F.R. §§ 3.102.  On the other hand, if the Board determines that the preponderance of the evidence is against the claim, it has necessarily found that the evidence is not in approximate balance, and the benefit of the doubt rule is not applicable.  Ortiz, 274 F.3d at 1365.

      Bilateral Hearing Loss 

The Veteran seeks entitlement to service connection for bilateral hearing loss.  He contends that he has current bilateral hearing loss as result of exposure to loud noises during his period of service.  He reports that he was exposed to noise of "mule trains," fork lifts, and other heavy machinery, in the enclosed warehouse where he performed his duties as supply clerk.  He also claims exposure to noise from artillery while he serviced in the Army National Guard.  See the reports of March 2011 and April 2012 VA audiology examinations

In addition to the rules regarding service connection in general, there are additional considerations for addressing claims of entitlement to service connection for hearing loss. 

Under the laws administered by VA, a certain threshold level of hearing impairment must be shown in order for hearing loss to be considered a disability.  Impaired hearing will be considered a disability when the auditory threshold in any of the frequencies at 500, 1,000, 2,000, 3,000 and 4,000 Hertz is 40 decibels or greater; or when the auditory threshold for at least three of the frequencies at 500, 1,000, 2,000, 3,000 and 4,000 Hertz are 26 decibels or greater; or when speech recognitions scores using the Maryland CNC test are less than 94 percent.  
38 C.F.R. § 3.385.

With audiology examinations, the threshold for normal hearing is from zero to 20 decibels; higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet App. 155 (1993).  However, unless a hearing loss as defined under 38 C.F.R. § 3.385 is shown, VA may not grant service connection for hearing loss. 

A review of the record shows that the Veteran has been afforded with two VA Audiology examinations in conjunction with his claim.  

The report of a March 2011 VA Audiology examination revealed that the Veteran's pure tone thresholds at 500, 1,000, 2,000, 3,000 and 4,000 Hertz were as follows: 15, 10, 10, 20, and 20 decibels in the right ear, and 15, 10, 15, 30, and 30 decibels in the left ear.  The average pure tone thresholds were 15 decibels in the right ear and 21 decibels in the left ear.  Speech recognition scoring utilizing the Maryland CNC word list was 94 percent in the right ear and 96 percent in the left ear.  

The Veteran was most recently afforded a VA Audiology examination in April 2012.  That examination report revealed the Veteran's pure tone thresholds at 500, 1,000, 2,000, 3,000 and 4,000 Hertz were as follows: 15, 10, 15, 35 and 30 decibels in the right ear, and 10, 5, 5, 20, and 15 decibels in the left ear.  The average pure tone thresholds were 22 decibels in the right ear and 11 decibels in the left ear.  Speech recognition scoring utilizing the Maryland CNC word list was 96 percent in the right and was 98 percent in the left ear.  

Here, the record does not show that the Veteran has current bilateral hearing loss disability has defined by 38 C.F.R. § 3.385.  The most recent April 2012 audiometric findings reveal that the Veteran does not have any pure tone thresholds of 40 decibels or greater in any of the frequencies at 500, 1,000, 2,000, 3,000 and 4,000 Hertz, that the Veteran does not have at least three pure tone thresholds at 26 decibels or greater at 500, 1,000, 2,000, 3,000 and 4,000 Hertz, and that the Veteran does not have speech recognitions scores of less than 94 percent in either ear.  See 38 C.F.R. § 3.385.  Although the record reflects that the Veteran does have some degree of bilateral hearing impairment, a hearing disability as defined under 38 C.F.R. § 3.385 has not been shown. 

The Board notes that while a review of the available service treatment records shows that the Veteran had some diminished levels of hearing acuity shown in service, any diminished level of hearing acuity was not so severe as to amount to a hearing loss disability.  VA laws and regulations provide that there must be a current hearing loss disability in order to warrant an award of service connection.  See Hickson, 12 Vet. App. at 253 (1999).  Here, neither of the VA audiology examinations revealed findings that show hearing loss in either ear that was so severe as to constitute a disability as defined by 38 C.F.R. § 3.385.  Without a diagnosis of a hearing loss disability, the claim for service connection for hearing loss must be denied.  38 C.F.R. §§ 3.303 and 3.385.

In reaching this conclusion, the Board has considered the Veteran's credible complaints of some hearing impairment which is consistent with the audiological findings on examination.  However, as a layperson, he is not competent to state that his current level of impairment rises to the level contemplated by a hearing loss disability for VA compensation purposes.  

Since the Veteran does not have a hearing loss disability as defined by VA in either ear, service connection for bilateral hearing loss is not warranted.  38 C.F.R. §§ 3.303 and 3.385.  Should the Veteran's hearing loss change in the future; he is encouraged to again seek an award of service connection.  

      Tinnitus 

The Veteran seeks entitlement to service connection for tinnitus.  He claims that he has current tinnitus that is etiologically related to his exposure to loud warehouse noises during his active service and his exposure to artillery fire during his Army National Guard service.  At the time of the March 2011 VA audiology examination, the Veteran informed the VA examiner that he had experienced symptoms of tinnitus for a long time, but he did not report that the onset of his symptoms occurred during his period of service. 

With respect to element (1), the medical evidence of record demonstrates that the Veteran has a current diagnosis of tinnitus.  See the reports of March 2011 and April 2012 audiology examinations.  Element (1), current disability, is satisfied. 

However, a current disability alone is not sufficient to warrant service connection.  There must also be evidence of an in-service disease or injury and a medical nexus between the current disability and the in-service disease or injury.  The Board will now turn to whether the evidence of record supports element (2), in-service disease or injury.

Service treatment records do not indicate that the Veteran complained about or sought treatment for any ear-related problems while in military service.  Notably, the Veteran's October 1981 examination prior to separation shows that that his ears were evaluated as normal and the audiogram results when compared to his initial 1979 results only reveals a threshold shift of +5 decibels from 3000-4000 Hz in the right ear and a threshold shift of +5 at 3000 Hz and +10 at 4000 Hz. in the left ear.  However, none of the in-service audiometric results demonstrates VA hearing loss disability.  The available service treatment records do not contain a report of medical history at the time of the Veteran's separation from service.  The record does contain a September 1991 medical history report from the Veteran's Army National Guard service that shows he denied ever having any history of ear problems.  

The first evidence of the Veteran's tinnitus comes when he filed his claim for service connection for 2010.  Notably, there is also no evidence of tinnitus within the one year presumptive period after separation from active service.  See 38 C.F.R. §§ 3.307, 3.309(a).  Also, there is no indication in the records that the Veteran's tinnitus was incurred during a period of active duty for training (ACDUTRA) during his Army Nation Guard and Reserve service.  See 38 U.S.C.A. § 101(22), (23), (24) ; 38 C.F.R. § 3.6  (applicable laws and regulations permit service connection only for a disability resulting from disease or injury incurred in or aggravated coincident with ACDUTRA, or for disability resulting from injury during INACDUTRA).  Accordingly, element (2) is not met with respect to disease. 

Turning to in-service injury, the Board acknowledges the Veteran's reports that he sustained acoustic trauma from loud warehouse noises during active service as well as artillery training during his Army National Guard and Reserve service.  Although the Veteran, like virtually all veterans, was exposed to loud noise during military service at some point in time, this does not automatically mean there was injury caused thereby.  The Veteran and his representative have not pointed to any such statutory or regulatory presumption, and the Board is aware of none.  Thus, while not necessarily disagreeing that the Veteran was exposed to loud noise, even in the environment mentioned, the Board rejects the notion that acoustic trauma and resulting ear damage should be conceded.

With respect to in-service acoustic trauma, as with all questions, this must be answered based on evaluation of the entire record.  See Madden v. Gober, 125 F.3d 1477, 1481   (Fed. Cir. 1997) and cases cited therein [holding that the Board has the duty to assess the credibility and weight to be given to the evidence].  In this case, the record is devoid of any objective or corroborating evidence of hazardous levels of noise in the performance of Veteran's duties during military service.

While the Veteran is competent to attest to his having been exposed to loud noises during his period of service, he is not competent to say that he suffered from acoustic trauma that resulted in diminished hearing acuity.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377   (Fed. Cir. 2007); Barr v. Nicholson, 21 Vet. App. 303, 310   (2007); see 38 C.F.R. § 3.159(a)(2).  Rather, none of the service records demonstrates that he suffered diminished hearing as a result of acoustic trauma as indicated by his normal hearing at separation from service in October 1981 as well as his denial of having experienced any hearing loss or ear problems on his 1991 medical history report. 

Moreover, the Veteran's DD Form 214 shows that his military occupational specialty (MOS) was that of a supply clerk.  In a September 2010 Fast Letter 10-35, the Director of the VA Compensation and Pension Service provided a Duty MOS Noise Exposure Listing, which indicates a low probability that a supple clerk would be exposed to in-service noise exposure.  Thus, acoustic trauma cannot be conceded based upon the Veteran's MOS.  According, element (2), with respect to in-service injury has not been show. 

For the sake of completeness, the Board will address whether the evidence of record establishes element (3), a medical link between the Veteran's current tinnitus and his period of service.  The Board is prohibited from exercising its own independent judgment to resolve medical questions.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991). 

As noted above, the Veteran was provided with VA audiology examinations in March 2011 and in April 2012, in which the VA examiners provided medical opinions against the Veteran's claim that his tinnitus was etiologically related to his period of service.  In the March 2011 VA examination report, the VA examiner opined that the Veteran's tinnitus was less likely than not related to his period of service as there was no evidence of significant shift pure-tone thresholds during service and the Veteran did not cite to a specific incident during his period of service when his tinnitus first manifested.  Rather, the March 2011 VA examiner felt that the Veteran's tinnitus was likely secondary to his hearing loss.  Similarly, the April 2012 VA examiner opined that it was less likely than not that the Veteran's tinnitus was related to his period of service because there was evidence of significant shift in pure-tone thresholds and it was more likely that his tinnitus was associated with his hearing loss.  Pertinently, both VA examiners opined that the Veteran's decreased hearing acuity was not related to his period of service.  These medical opinions are considered to be highly probative, as it is based on a thorough review of the Veteran's medical records and the Veteran's contentions, and cites to relevant medical principles.  The opinions are also consistent with the other evidence of record and are supported by a detailed rationale.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (noting that factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion.).  

The Veteran has submitted no competent nexus evidence contrary to the VA examiners' opinions.  The Veteran has been accorded ample opportunity to furnish medical evidence in support of his claims; he has not done so.  See 38 U.S.C.A. 
§ 5107(a) (noting it is a claimant's responsibility to support a claim for VA benefits). 

To the extent that the Veteran himself or his representative contend that a medical relationship exists between his current disorder and service, the Board again acknowledges that the Veteran is competent to testify as to his observations. Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Furthermore, lay witnesses may, in some circumstances, opine on questions of diagnosis and etiology.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (finding that the Board's categorical statement that "a valid medical opinion" was required to establish nexus, and that a layperson was "not competent" to provide testimony as to nexus because she was a layperson, conflicts with Jandreau).  In the instant case, however, the Board finds that the question regarding the potential relationship between the Veteran's tinnitus, and any instance of his military service, to include noise exposure, to be complex in nature.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  

Additionally, the Veteran has offered only conclusory statements regarding the relationship between his in-service noise exposure and his current disorder.  In contrast, both VA examiners provided a detailed rationale in support of the opinions that tinnitus was not related to service, and cited to the relevant evidence.  For this reason, the VA examiners' opinions are the most probative evidence of record.  See Prejean, supra.  As such, the preponderance of the evidence weighs against a finding that the Veteran's tinnitus is due to any event or injury in service. 

As to the provisions of 38 C.F.R. § 3.303(b), discussed above, relating to chronicity and continuity of symptomatology, the Board acknowledges that lay evidence concerning continuity of symptoms after service, if credible, is ultimately competent, regardless of the lack of contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  However, the Board must analyze the credibility and probative value of the evidence, account for the evidence that it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir.1996) (table); Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57   (1990).  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (noting that "although interest may affect the credibility of testimony, it does not affect competency to testify"). 

In this case, there is no dispute that Veteran is competent to report events that occurred in service, and to describe symptoms of tinnitus because this requires only personal knowledge as it comes to him through his senses.  Layno, 6 Vet. App. at 470.  However, the Board finds that to the extent that the Veteran may contend that he has had continued tinnitus since active service, such statements, while competent, are nonetheless not credible.  While the Veteran now reports the onset of tinnitus was during his period of service, at the time of his 1991 Report of Medical History, the Veteran denied having hearing or ear troubles in service.  Thus, this is not a case in which the Veteran's service treatment records are merely silent on the matter under consideration.  Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  Rather, the record reflects that he denied any symptomatology in 1991, and he only reported on his 2010 application that his symptoms began during service.  

For the reasons set forth above, the Board finds any statement with regard to continuity of symptomatology since service lacks credibility and is without probative value.  See, e.g. Madden v. Gober, 125 F.3d 1477, 1481 (1997) (finding that the Board is entitled to discount the credibility of evidence in light of its own inherent characteristics and its relationship to other items of evidence); Pond v. West, 12 Vet. App. 341 (1999) (noting that although Board must take into consideration a Veteran's statements, it may consider whether self-interest may be a factor in making such statements). 

Therefore, element (3), nexus, has not been satisfied, and the claim fails on this basis as well. 

In the absence of any persuasive evidence that the Veteran's current tinnitus had an onset during his period of service or is otherwise etiologically related to active service, service connection is not warranted and the claims must be denied.  As the preponderance of the evidence is against the claims, the benefit of the doubt rule is inapplicable.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. 

      Seizure Disorder

The Veteran seeks entitlement to service connection for seizure disorder.  He contends that his current seizure disorder is related to his in-service exposure to contaminated drinking water while he was stationed at Camp Lejeune.  In the alternative, the Veteran contends that his seizure disorder is related to an in-service head injury.  The Veteran reports that he first experienced episodes of feeling "zoned-out" and starring many years prior to his being diagnosed with general seizure disorders. 

Here, the evidence of record establishes that the Veteran has a current diagnosis of generalized seizure disorder.  See the reports of April 2009 and May 2011 VA examinations, as well as VA and private treatment records.  Element (1), current disability, is satisfied. 
The Board will now turn to whether the evidence of record supports element (2), in-service disease or injury.  The service treatment records do not show any indication of seizure.  A November 1979 service treatment record does show that the Veteran sustained a head injury when he was stuck with a metal pole.  At the time, the examining physician noted that the Veteran had a laceration about his left eye and he was treated with sutures.  The Veteran denied any symptoms of headaches, blurred vision or loss of consciousness.  Rather, it was noted that the Veteran was oriented and aware of his surroundings.  Subsequent service treatment records do not show any neurologic complaints following the head injury.  The report of an October 1981 examination prior to separation shows that the Veteran received a normal neurologic evaluation.  A report of medical history at the time of the Veteran's separation from active duty in 1981 is unavailable; however, the record does contain the report of a September 1991 medical history from his Army National Guard service.  On that medical history report, the Veteran marked that he had never experienced symptoms of epilepsy or other symptoms indicative of a seizure disorder.  
The available private treatment records show that the Veteran was first diagnosed with generalized seizure disorder in 1995 after two grand mal seizure episodes, for which he was treated with medication.  He suffered another seizure in April 1999.  At that time, the Veteran denied any prior history of head trauma or injury.  Notably, subsequent private treatment records noted a reported history of motor vehicle accidents in 1987 and in 1989, but there was no indication in the record that he sustained head injuries at those times.  

There was no indication of any neurologic problems during the Veteran's period of service, and there is no medical evidence showing that the Veteran's seizure disorder existed during service.  See 38 C.F.R. § 3.303.  Moreover, the subsequent medical evidence does not show that the Veteran was first treated for seizure disorder until well beyond the first year after his separation from active service, and there is no basis to show service connection on a presumptive basis.  See 38 C.F.R. §§ 3.307, 3.309.   In addition, there is no indication in the record that the Veteran's seizure disorder had an onset during a period of ACDUTRA.  See 38 C.F.R. § 3.303.   Element (2), with respect to an in-service disease, has not been satisfied. 

As noted above, the service treatment records do demonstrate that the Veteran sustained a head injury in November 1979.  In addition, the Veteran's service personnel records confirm that he was stationed at Camp Lejeune from July 1979 to August 1979, and from September 1980 to December 1981.  VA concedes that any veteran who served at Camp Lejeune was potentially exposed in some manner to the full range of chemicals known to have contaminated the water there between 1957 and 1987.  As element (2), with respect to in-service injuries has been satisfied. 

While the record demonstrates that the Veteran has a current diagnosis of seizure disorder and there is evidence of in-service head injury as well as exposure to contaminated drink water, a medical nexus between the current diagnosed disorder and an incident in service is still needed to support award of service connection. Here, the Board finds the preponderance of the medical evidence is against such a finding of medical nexus.

The Board notes that the Director of Compensation and Pension Service issued a Training Letter 10-03 in April 2010 in which it was acknowledged that persons residing or working at the U.S. Marine Corps Base at Camp Lejeune from the 1950s to the mid-1980s were potentially exposed to drinking water contaminated with volatile organic compounds.  Two of the eight water treatment facilities supplying water to the base were contaminated with either trichloroethylene (TCE) or tetrachloroethylene (perchloroethylene, or PCE) from an off-base dry cleaning facility.  The Department of Health and Human Services' Agency for Toxic Substances and Disease Registry (ATSDR) estimated that TCE and PCE drinking water levels exceeded current standards from 1957 to 1987 and represented a public health hazard.  In addition to TCE and PCE, ATSDR has also indicated that high concentrations of benzene, Vinyl Chloride, and trans-1, 2-dichloroethylene (1, 2-DCE) were detected in the drinking water system. 

The National Academy of Sciences' National Research Council (NRC) and the ATSDR have undertaken studies to assess the potential long-term health effects for individuals who served at Camp Lejeune during the period of water contamination. In the resulting report, Contaminated Water Supplies at Camp Lejeune, Assessing Potential Health Effects (June 2009), the NRC reviewed previous work done by the ATSDR, including computerized water flow modeling, and concluded that additional studies may not produce definitive results because of the difficulties inherent in attempting to reconstruct past events and determine the amount of exposure experienced by any given individual.  To address potential long-term health effects, the NRC focused on diseases associated with TCE, PCE, and other VOCs. 

Based on analyses of scientific studies involving these chemicals, the NRC provided an assessment of the potential association between certain diseases and exposure to the chemical contaminants.  The NRC analysis has found that no diseases fell into the categories of sufficient evidence of a causal relationship or sufficient evidence of an association with the chemical contaminants.  However, fourteen diseases were placed into the category of limited/suggestive evidence of an association.  These fourteen diseases are esophageal cancer, lung cancer, breast cancer, bladder cancer, kidney cancer, adult leukemia, multiple myeloma, myleodisplasic syndromes, renal toxicity, hepatic steatosis, female infertility, miscarriage with exposure during pregnancy, scleroderma, and neurobehavioral effects. 

In the present case, the Veteran was afforded VA examinations in April 2009 and May 2011, with a supplemental medical opinions in August 2011 and August 2012 addressing whether the Veteran's seizure disorder was by exposure to the contaminated water at Camp Lejeune or related to his in-service head injury.  

In the April 2009 VA examination report, the VA examiner  noted that a review of the claims folder revealed that the Veteran had been stationed at Camp Lejeune and he was first treated for seizures in 1995 and he has remained seizure free since 1999.  The VA examiner also noted that the Veteran reported that he had experienced episodes where he "zoned out" and stared off into space prior to his initial diagnosis of seizures in 1995.  The April 2009 VA examiner opined that the Veteran's current generalized seizure disorder was not caused by or the result of contaminated drinking water while he was stationed at Camp Lejeune.  In support of this medical conclusion, the VA examiner stated that 14 years had lapsed between the Veteran's last possible exposure to contaminated drinking water in 1981 and the documentation of his generalized seizure disorder in 1995.  The VA examiner concluded that the period of time between exposure and diagnosis was too long to substantiate a medical link.  

The Veteran was afforded another VA examination in May 2011 to evaluate the nature and etiology of his claimed seizure disorder; however, at the time of the examination, the Veteran's claims folder was unavailable and the VA examiner was unable to offer a medical opinion at that time.  Upon review of the claims folder, in August 2011, the VA examiner provided an addendum medical statement, in which the examiner stated that a reviewed of the claims folder, including the Veteran's reported medical history and the findings from the 2009 and 2011 clinical evaluations, and noted Navy and NRC findings of the chemical compounds and the potential 14 diseases associated with exposure to those chemical compounds.  The VA examiner opined that it was less likely than not that the Veteran's seizure disorder was caused by his exposure to compounds noted to have contaminated the drinking water at Camp Lejeune during his period of active service.  In support of this medical conclusion, the VA examiner noted that seizure disorder was not specifically mentioned as one of the possible diseases associated with contaminated drinking water by the NRC research, and 14 years had lapsed between the Veteran's last possible exposure and the diagnosis of his seizure disorder in 1995 base on his symptoms. 

In August 2012, a supplemental VA medical opinion was obtained that addressed whether the Veteran's seizure disorder was related to his in-service head injury.  Based on a review of the claims folder, the VA examiner concluded that it was less likely than not that the Veteran's current seizure disorder was related to his 1979 head injury.  In support of this medical conclusion, the VA examiner noted that service treatment records reflected a head injury from a metal pipe in 1979, but there was no indication of neurologic involvement at that time or prior to separation in October 1981, when the Veteran received a normal neurologic evaluation.  The VA examiner further noted that the if the Veteran had developed seizures as result of his 1979 injury, there would have been some indication of recurrent or ongoing neurological symptoms by the time of the 1981 examination.  While the VA examiner considered the Veteran's reported history of intermittent episodes of where he would "space out" since the 1980's, the VA examiner felt that it was more probative that the Veteran was not diagnosed with grand mal seizure until 1995 and there is no mention in the medical evidence of any indication of seizure activity prior to 1995.  The VA examiner also noted that the Veteran had a history of two post-service motor vehicle accidents, but there was no indication in the medical record that he sustained head injury at those times.  The VA examiner concluded that it was less likely than not that the Veteran's seizure disorder was caused by his mild head injury with laceration above the left eye in November 1979. 

The Veteran has submitted no competent nexus evidence contrary to the VA examiners' opinions.  The Veteran has been accorded ample opportunity to furnish medical evidence in support of his claims; he has not done so.  See 38 U.S.C.A. 
§ 5107(a) (noting it is a claimant's responsibility to support a claim for VA benefits). 

As noted above in the legal criteria above, under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third service-connection element for certain chronic diseases is through a demonstration of continuity of symptomatology.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  In this case, there is no dispute that Veteran is competent to report events that occurred in service, and to describe symptoms of episodes manifested by being "zoned-out" and "spacing out."  The VA examiners considered the Veteran's reported medical history of such intermittent episodes since 1980s, but felt it was more probative that the Veteran's seizure-like activity was not shown in the medical records until 1995.  The VA examiners' medical opinions were rendered after a review of the claims folder, including the Veteran's reported medical history, and supported by rational statements.  For this reason, the VA examiners' opinions are the most probative evidence of record.  See Prejean, supra.  As such, the preponderance of the evidence weighs against a finding that the Veteran's seizure disorder is due to any event or injury in service. 

Moreover, to the extent that the Veteran himself or his representative contend that a medical relationship exists between his current seizure disorder and service, the Board again acknowledges that the Veteran is competent to testify as to his observations.  However, the Board finds that the question regarding the potential relationship between the Veteran's seizure and any instance of his military service is to be complex in nature for lay observations.  See Jandreau, 492 F.3d at 1376-77.  

Therefore, element (3), nexus, has not been satisfied, and the claims fail on this basis as well. 

In the absence of any persuasive evidence that the Veteran's current seizure had an onset during his period of service or is otherwise etiologically related to active service, service connection is not warranted and the claims must be denied.  As the preponderance of the evidence is against the claims, the benefit of the doubt rule is inapplicable.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. 

      Diabetes Mellitus 

In this case, the Veteran seeks entitlement to service connection for diabetes mellitus.  He asserts that his current diagnosed diabetes mellitus is related to his exposure to contaminated drinking water while he was stationed at Camp Lejeune

With respect to element (1), the medical evidence of record demonstrates that the Veteran has a current diagnosis of diabetes mellitus.  See the report of a May 2011 VA examination as well as VA and private treatment records.  Element (1), current disability, is satisfied. 
The Board will now turn to whether the evidence of record supports element (2), in-service disease or injury.  The service treatment records do not show any indication of diabetes mellitus.  The report of an October 1981 examination prior to separation shows that the Veteran's endocrine system was evaluated as normal and that urinalysis was negative for sugar and albumin, but no associated report of medical history dated in 1981 is available.  
In addition, the report of a September 1982 VA general medical examination report shows that Veteran's endocrine system received a normal evaluation and his urinalysis was negative for sugar and albumin.  Also, the report of a September 1991 medical history report shows that the Veteran did not mark any symptoms indicative of diabetes mellitus.  

Post-service private treatment records show that the Veteran had an onset of diabetes mellitus in March 2009, and he had been continuously treated since then with diet and medication until he underwent a successful gastric bypass procedure in 2010.  VA treatment records show that the Veteran now has good control of his blood sugar with diet and exercise. 

There was no indication of any endocrine problems during the Veteran's period of service, and there is no medical evidence showing that the Veteran's diabetes mellitus existed during active duty service or period of ACDUTRA.  See 38 C.F.R. § 3.303.  Moreover, the subsequent medical evidence does not show that the Veteran had diabetes mellitus until well beyond the first year after his separation from service.  Without medical evidence that shows the Veteran had manifested of diabetes mellitus, prior to 2009, there is no basis to show service connection on a presumptive basis.  See 38 C.F.R. §§ 3.307, 3.309.  Element (2), an in- disease, has not been satisfied. 

However, as discussed above, the record does confirm that the Veteran was stationed at Camp Lejeune in 1979 and from 1980 to 1981.  VA concedes that any veteran who served at Camp Lejeune was potentially exposed in some manner to the full range of chemicals known to have contaminated the water there between 1957 and 1987.  As such, element (2), with respect to in-service injury has been satisfied. 

With respect to element (3), nexus or relationship, there is no favorable medical nexus opinion of record that supports medical links between the current diagnosed diabetes mellitus and the Veteran's period of service.  Here, the record only contains a negative medical nexus opinion by the May 2011 VA examiner in a September 2011 addendum to the VA examination report.  In the addendum, the VA examiner noted that a review of the claims folder, including the Veteran's reported medical history and the findings from clinical evaluation.  Based on a review of the claims folder, the VA examiner opined that it was less likely than not that the Veteran's diabetes mellitus was related to his in-service exposure to contaminated drinking water at Camp Lejeune.  Rather, the VA examiner felt that the Veteran's diabetes mellitus was more likely related to his medical history of morbid obesity.  In support of this medical conclusion, the VA examiner noted that the Veteran had significant weight loss following his 2010 gastric bypass procedure, and the Veteran was able to be taken off all his diabetes mellitus medication in 2011.  The VA examiner noted that the significant improvement in the Veteran's diabetes mellitus following his gastric bypass procedure demonstrated that his diabetes mellitus was likely related to his history of morbid obesity. 

 The Veteran has submitted no competent nexus evidence contrary to the VA examiner's opinion.  The Veteran has been accorded ample opportunity to furnish medical evidence in support of his claims; he has not done so.  See 38 U.S.C.A. 
§ 5107(a) (noting it is a claimant's responsibility to support a claim for VA benefits). 

As noted above in the legal criteria above, under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third service-connection element for certain chronic diseases is through a demonstration of continuity of symptomatology. See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013); see also Savage, 10 Vet. App. at 495-97.  However, the Veteran has not asserted at any point during the appeal period that he has experienced symptoms of diabetes mellitus continuously since his period of service.  Rather, he simply asserted that his diabetes mellitus is related to service.  Notably, diabetes mellitus is a disorder that is demonstrated through the results of blood pressure testing that would not be capable of lay observation.  See 38 C.F.R. § 3.159(a)(2); Barr v. Nicholson, 21 Vet. App. 303 (2007).

Accordingly, element (3), a nexus or relationship between the current diagnosed disorder and injury in service, have not been satisfied, and the Veteran's service-connection claim fails on these bases.  The benefit of the doubt rule is not for application because the evidence is not in relative equipoise.

	(CONTINUED ON NEXT PAGE)



ORDER

Entitlement to service connection for bilateral hearing loss is denied.  

Entitlement to service connection for tinnitus is denied.  

Entitlement to service connection for diabetes mellitus is denied. 

Entitlement to service connection for seizure disorder is denied.  




____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


